                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                               SOUTHERN DMSION
                                 No. 7:19-CR-150-D



UNITED STATES OF AMERICA                    )
                                            )
                  v.                        )                    ORDER
                                            )
HERBERT ANTHONY SLOAN,                      )
                                            )
                           Defendant.       )


       On September 29, 2020, the court held a hearing concerning defendant's motion to

suppress [D.E. 32]. At the end of the hearing, the court announced its :findings of fact and

conclusions oflaw. As discussed in open court, the court DENIES defendant's motion to suppress

[D.E. 32].

       SO ORDERED. This t. ~ day of September 2020.




                                                     ~SC.DEVERID
                                                     United States District Judge




             Case 7:19-cr-00150-D Document 51 Filed 09/29/20 Page 1 of 1
